Exhibit Subsidiaries of Mexican Restaurants, Inc. Jurisdiction of Incorporation/Organization Casa Hospitality Corp. Texas Casa Olé Franchise Services, Inc. Texas Casa Olé No. 14, Inc. Texas Casa Olé MP 1, Inc. Delaware, Texas Casa Olé Mountain States LLC Idaho Monterey’s Acquisition Corp. Delaware, Texas, Oklahoma La Senorita Restaurants Acquisition Corp. Delaware La Senorita Franchise Company Michigan LSR Manco, Inc. Michigan La Senorita Mt. Pleasant, Inc. Michigan La Senorita Traverse City, Inc. Michigan W G Enterprises, Inc. Michigan Kleinrichert Bros., Inc. Michigan Casa Olé of Sulphur, LLC Louisiana Casa Ole Louisiana, Inc. Louisiana Casa Olé East, Ltd. Texas Casa Olé Delaware, LLC Delaware Casa Olé Management, LLC Texas Silsbee Parking Lot, Inc. Texas BHC Hospitality Corporation Texas Fiesta Restaurants, Inc. Texas Quality Mexican Restaurants, Inc. Texas
